


EXHIBIT 10.33

 

SECURITY AGREEMENT

THIS AGREEMENT, entered into as of August 21, 2001, between Conductus, Inc., a
Delaware corporation (the “Company”), and the Shalvoy Family Trust (the
“Trust”),

W I T N E S S E T H:

WHEREAS, the Trust has previously purchased from the Company and holds full
right and title to 117,634 shares of the Company’s Common Stock (the “Shares”);
and

WHEREAS, the Company has loaned to Charles E. Shalvoy (the “Borrower”) the sum
of $360,000.00 under a Promissory Note of even date herewith; and

WHEREAS, the Borrower has executed and delivered to the Company a full-recourse
promissory note evidencing such loan (the “Note”) and has agreed to pledge all
of the Shares to the Company as security for the payment of the Note:

NOW, THEREFORE, it is agreed as follows:

1.             The Trust hereby delivers to the Company one or more certificates
representing the Shares, together with two Assignments Separate From Certificate
signed by the Trust.  The Trust hereby pledges and grants a security interest in
the Shares, including any shares into which the Shares may be converted and all
proceeds of the Shares, as security for the timely payment of all of Borrower’s
obligations under the Note and for the Trust’s performance of all of its
obligations under this Agreement.  In the event of a default in payment of the
Note, the Trust hereby appoints the Company as its true and lawful attorney to
take such action as may be necessary or appropriate to cause the Shares to be
transferred into the name of the Company or any assignee of the Company and to
take any other action on behalf of the Trust permitted hereunder or under
applicable law.

2.             The Company agrees to hold the Shares as security for the timely
payment of all of the Borrower’s obligations under the Note and for the Trust’s
performance of all of its obligations under this Agreement, as provided herein. 
At no time shall the Company dispose of or encumber the Shares, except as
otherwise provided in this Agreement.

3.             At all times while the Company is holding the Shares as security
under this Agreement, the Company shall:

                Collect any dividends that may be declared on the Shares and
credit such dividends against any accrued interest or unpaid principal under the
Note, as part payment;

                Collect and hold any shares that may be issued upon conversion
of the Shares; and

 

 

-1-

--------------------------------------------------------------------------------


 

                Collect and hold any other securities or other property that may
be distributed with respect to the Shares.

Such shares and other securities or property shall be subject to the security
interest granted in Section 1 of this Agreement and shall be held by the Company
under this Agreement.

4.             While the Company holds the Shares as security under this
Agreement, the Trust shall have the right to vote the Shares at all meetings of
the Company’s share-holders; provided that the Trust is not in default in the
performance of any- term of this Agreement or in any payment due under the
Note.  In the event of such a default, the Company shall have the right to the
extent permitted by law to vote and to give consents, ratifications and waivers
and take any other action with respect to the Shares with the same force and
effect as if the Company were the absolute and sole owner of the Shares.

5.             Upon payment in full of the outstanding principal balance of the
Note and all interest and other charges due under the Note, the Company shall
release from pledge and redeliver to the Trust the certificate(s) representing
the Shares and the Assignment Separate From Certificate forms, provided all
rights of repurchase under the terms of the stock option grant shall have
elapsed.

6.             In the event that the Trust fails to perform any term of this
Agreement or the Borrower fails to make any payment when due under the Note, the
Company shall have all of the rights and remedies of a creditor and secured
party at law and in equity, including (without limitation) the rights and
remedies provided under the Uniform Commercial Code.

Without limiting the foregoing, the Company may, after giving ten (10) days’
prior written notice to the Trust by certified mail at his residence or business
address, sell any or all of the Shares in such manner and for such price as the
Company may determine, including (without limitation) through a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery.  The Company is authorized at any such sale,
if it deems it advisable to do so, to restrict the prospective bidders or
purchasers of any of the Shares to persons who will represent and agree that
they are purchasing for their own account for investment, and not with a view to
the distribution or sale of any of the Shares, to restrict the prospective
bidders or purchasers and the use any purchasers may make of the Shares and
impose any other restriction or condition that the Company deems necessary or
advisable under the federal and state securities laws.

Upon any such sale the Company shall have the right to deliver, assign and
transfer to the purchaser thereof the Shares so sold.  Each purchaser at any
such sale shall hold the Shares so sold absolute, free from any claim or right
of any kind.  In case of any sale of any or all of the Shares on credit or for
future delivery, the Shares so sold may be retained by the Company until the
selling price is paid by the purchaser thereof, but the Company shall not incur
any liability in case of the failure of such purchaser to

 

-2-

--------------------------------------------------------------------------------


 

take up and pay for the Shares so sold and, in case of any such failure, such
Shares may again be sold under the terms of this section.

The Trust hereby agrees that any disposition of any or all of the Shares by way
of a private placement or other method which in the opinion of the Company is
required or advisable under Federal and state securities laws is commercially
reasonable.  At any public sale, the Company may (if it is the highest bidder)
purchase all or any part of the Shares at such price as the Company deems
proper.  Out of the proceeds of any sale, the Company may retain an amount
sufficient to pay all amounts then due under the Note, together with the
expenses of the sale and reasonable attorneys’ fees.  The Company shall pay the
balance of such proceeds, if any, to the Trust.  The Borrower shall be liable
for any deficiency that remains after the Company has exercised its rights under
this Agreement.

7.             This Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to choice of law
provisions.

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns and be binding upon the Trust and the Trust’s
legal representative, heirs, legatees, distributees, assigns and transferees by
operation of law.

This Agreement contains the entire security agreement between the Company and
the Trust.

The Trust will execute any additional agreements, assignments or documents or
take any other actions reasonably required by the Company to preserve and
perfect the security interest in the Shares granted to the Company herein and
otherwise to effectuate this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and the Trustee has personally executed
this Agreement.

 

Conductus, Inc.

 

 

 

 

By

/s/ Ron Wilderink

 

 

 

 

 

 

 

Title

CFO

 

 

 

 

Shalvoy Family Trust

 

 

 

 

/s/  Charles E. Shalvoy, Tr

 

Charles E. Shalvoy, Trustee

 

 

 

-3-

--------------------------------------------------------------------------------

